Citation Nr: 1604755	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  

The Board notes that the RO had previously denied service connection for a generalized anxiety disorder and bipolar disorder in a January 2006 rating decision.  However, the RO did not adjudicate the issue of entitlement to service connection for PTSD in that decision.  The Board notes that PTSD has unique evidentiary and regulatory requirements. See 38 C.F.R. § 3.304(f).  Subsequently, in October 2008, the Veteran filed a claim for service connection for PTSD.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). See also Ephraim v. Brown, 82 F.3d 399, 402   (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a de novo service connection analysis is proper for the PTSD issue on appeal. See also Velez v. Shinseki, 23 Vet. App. 199, 204   (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). Here, PTSD was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim.

It appears that an August 1999 Social Security Administration (SSA) record was associated with the claims file after the April 2014 supplemental statement of the case.  The Veteran did not provide a waiver of the RO's initial consideration of any additional evidence.  38 C.F.R. § 20.1304.  However, given the favorable disposition in this decision, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of this claim.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDING OF FACT

The Veteran has been shown to have PTSD that is related to a personal assault in service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. § 3.304(f).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f)(5).

The record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy, has a combat-related stressor, or has a non-combat stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(f)(2) and (3) are not applicable to this case.

Instead, the Veteran has contended that he has PTSD as a result of a personal assault in service.  In October 2008, the Veteran reported that he was forced into a car by another man at gunpoint when he was walking to a bus station in July 1969.  He stated that he was driven outside of town, raped, and robbed by that man.  After the alleged personal assault, the Veteran had to walk back into town and borrow money from a friend before he could return to his military base.  However, the Veteran stated that he did not tell his friend or anyone else about the personal assault during service.  Following service, the Veteran reported that he did not tell his wife about that event until after eighteen years of marriage.  He added that he had only recently discussed his personal assault with his mental health providers.  The Veteran also noted that, after the trauma, he experienced difficulty trusting others; felt anxious, guarded, and constantly alert; had intrusive thoughts; and encountered trouble sleeping.

A review of the Veteran's service treatment records shows that he reported having frequent trouble sleeping in his March 1968 report of medical history.  However, the Veteran's March 1968 entrance examination did not note any psychiatric abnormalities upon clinical evaluation.  His service treatment records do not reflect complaints or treatment related to psychological problems.  In fact, his May 1970 separation examination did not reveal any psychiatric abnormalities.  However, the Board notes that there are three copies of the Veteran's report of medical history completed in conjunction with his separation examination.  In two copies dated in May 1970, the Veteran marked "no" for frequent trouble sleeping, although one copy shows that the Veteran had crossed out a "yes" response.  The third copy is undated and unsigned by an examiner, but it is marked as being part of a separation examination and shows that the Veteran answered "yes" for frequent trouble sleeping.  The Veteran's military personnel records are unremarkable for disciplinary or performance problems.  In fact, the Veteran received letters of commendation for his performance in April 1969 and January 1970.

After service, a September 1999 application for SSA benefits documented the Veteran's report that he had frequent trouble sleeping as a result of nerves or tension.  Another SSA form dated in December 1999 contains the Veteran's report that he kept his problems to himself.  The Veteran attributed his difficulty working to anxiety and depression.  In September 1999, the Veteran underwent a SSA psychological assessment.  The Veteran reported that he had been raped and robbed during his military service.  He also reported that he had experienced panic attacks from 1985 to 1987.  The Veteran further informed the examiner that he preferred to avoid people.  In discussing the Veteran's credibility, the examining psychologist stated that the information he provided and his responses to testing appeared to be reliable.  The assessment noted that the Veteran's symptoms were suggestive of anxiety and some depression, which could be related to PTSD.  However, the Veteran did not meet the clinical criteria for PTSD.  Instead, the diagnosis was history of anxiety disorder and mild depression.

Another mental status and personality assessment was conducted for the SSA by Dr. O., PhD (initials used to protect privacy), in February 2000.  Dr. O. noted the Veteran's September 1999 report that he was raped and robbed while serving in the Army.  He informed Dr. O. that he avoided the subject of his military sexual assault and his feelings about his sexual orientation, which he described as gay/bisexual.  He reported that the assault occurred after he entered a car with another man.  Dr. O. noted that the Veteran felt anxious after the assault occurred and he had to walk back to the Army base through a bad neighborhood.  The Veteran also felt guilt and shame about this event as well as his sexual orientation.  After service, the Veteran worked in a grocery store before his anxiety attacks in 1985.  The Veteran stated that his problems with anxiety, stress, and depression were most intense from 1985 to 1987, but noted that he still had these symptoms.  The Veteran reported that he used to have anxiety attacks that felt like a heart attack.  He stated that his symptoms were no longer that bad, but feeling nervous made his heart race, he felt anxious talking to others, and talking to Dr. O. made his chest feel tight.  

Dr. O. noted that the Veteran's personality functioning testing results under the Minnesota Multiphasic Personality Inventory (MMPI-2) indicated malingering.  However, under the credibility section of the report, Dr. O. stated that his interview and assessment behavior revealed signs of anxiety and interpersonal discomfort.  In addition, she opined that his social contacts and activity level could have been consistent with his report of intermittent psychological difficulties.  The diagnostic impression was anxiety disorder not otherwise specified (NOS) with depressive and post-trauma features.

A March 2000 SSA Psychiatric Review Technique by Dr. D., PhD, discussed Dr. O's assessment.  Dr. D. also noted that the Veteran's reported symptoms included fatigue, irritability, limited concentration, occasional visualization of trauma, avoidance of television violence, guilt, shame, anxiety episodes, and social discomfort.  Dr. D. noted that the Veteran's exaggeration of symptoms during the MMPI-2 invalidated the results of that test.  However, while some of the Veteran's symptoms immediately followed his traumatic experience, many symptoms were intermittent rather than ongoing.  For this reason, Dr. D. noted that the credibility of the Veteran's allegations was partial.

In April 2001, another SSA psychological evaluation was conducted.  The examiner determined that the Veteran's MMPI-2 testing was generally invalid and that he had a tendency to magnify complaints.  Thus, the examiner stated that he was unable to obtain precise information from the testing.  However, the examiner observed that the Veteran made a reasonable effort to respond to questions and noted that the validity of his responses generally appeared to be satisfactory.  The diagnostic impression was anxiety disorder not otherwise specified (NOS) by history and depressive disorder NOS.

The record indicates that the Veteran initially sought VA assistance with housing in August 2000.  An October 4, 2000, VA treatment record noted that the Veteran had been homeless and living in his car since June 2000.  On October 6, 2000, the Veteran reported that he had a panic attack in 1985, and he was subsequently treated by his general practitioner with medication.  However, he discontinued using the medication due to the side effects.  Since 1985, he experienced a sporadic and irregular work history.  He also had a gambling problem.  

On October 23, 2000, Dr. B., a VA psychiatrist, evaluated the Veteran.  He noted that the Veteran had a panic attack in 1995.  However, he also indicated that the Veteran's symptoms began in 1985.  Thus, it appears that Dr. B. was referring to the 1985 panic attack reported by the Veteran in the previous treatment records.  Dr. B. noted that the Veteran started having almost constant depression in 1985.  He also had panic and anxiety.  These symptoms caused decreased concentration and anhedonia; affected his appetite; and led the Veteran to sleep a lot.  The impression was possible bipolar disorder and possible schizoaffective disorder.

In April 2001, a VA treatment record noted that the Veteran described experiencing a marked change in personality and employment in 1985, when he experienced his first panic attack.  The Veteran reported needing to overcome problems with his sexual functioning.  The record stated that the Veteran tended to be fearful of intimacy and close emotional involvement with others.  In addition, the examining clinical psychologist described the Veteran as being depressed, close-minded, and mistrustful.  The record stated that the test results were considered reasonably valid and reflective of his present mental and emotional functioning.  

In April 2001, Dr. B. wrote a letter on the Veteran's behalf.   He stated that the Veteran was hurting psychologically as a result of being depressed, anxious, and fearful.  He noted that the Veteran's recent psychological testing results were somewhat confusing, but lent weight to a diagnosis of bipolar disorder.

In an August 2001 VA neuropsychological assessment report, a clinical neuropsychologist stated that the Veteran's description of the 1985 event was more suggestive of a panic attack than a cerebral vascular accident (CVA).  While the Veteran described a decline in his short-term memory, the record noted that he had a relatively good long-term recall.  The Veteran also had low average to borderline cognitive abilities, but there was no evidence of significant global, lateralized, or focal organic dysfunction.

In December 2001, the Veteran reported that he had experienced a light stroke fifteen years before the visit that had started his anxiety.  The Veteran stated that he worked in grocery produce from the age of seventeen to fifty with a two-year hiatus after his stroke.  Before the 1985 event, he reportedly worked ninety hours a week due to being a perfectionist.  People told the Veteran that he was ruining his health at that time.  He also reported that he was homeless for a year.  In April 2002, the Veteran discussed family members who had died and reported that he has constantly worried about the safety of his adult sons.

In response to an August 2001 military sexual trauma screen, the Veteran did not report a military sexual trauma.  In addition, the Veteran had a negative screen for PTSD in April 2007.  

An October 2007 VA treatment record noted the Veteran's report to Dr. B. that he was "held up" and raped during service.  According to the Veteran, the rape occurred after his first year in the military.  He lost trust in everyone as a result of the attack.  He experienced nightmares, feared attack from others, had intrusive thoughts, isolated himself, did not like crowds, felt easily started, and was on alert.  Dr. B. opined that the Veteran had PTSD from service stressors and bipolar disorder.  Later in October 2007, a VA treatment noted that the Veteran reported that his military sexual trauma occurred when he was nineteen.  His description of the personal assault was consistent with his previous accounts.  He reported that he did not tell anyone at the time, as he believed that there was a stigma associated with male rape.  The diagnosis was bipolar affective disorder.  However, in a March 2008 addendum, Dr. B. stated that PTSD needed to be added to the Veteran's diagnostic list.
 
In an October 2008 letter, Dr. B. reported that he had first seen the Veteran in October 2000 and that the most recent visit occurred in September 2008.  He explained that, for most of this time, he thought that the Veteran suffered from bipolar disorder.  However, he stated that the Veteran had given a reasonable history for trauma and the symptom pattern for PTSD.  Dr. B. therefore opined that the Veteran currently suffered from PTSD and bipolar disorder.  He stated that this combination of diagnoses was common.  He added that the behavioral changes reported by the Veteran were consistent with those that could occur following a personal battery.  Dr. B. noted that, while the Veteran's childhood was unpleasant, no overt abuse occurred.  As a result, it did not appear that the Veteran had undergone any previous significant trauma.  Thus, his PTSD was solely based on the sexual battery that occurred during service.

The Veteran was provided with a VA examination in connection with his claim in December 2013.  The examiner discussed the Veteran's family history, noting that he had learned at an early age to do what he was told and work hard as a result of fearing his father.  After his discharge from service, the Veteran reported that he had worked for different grocery stores until he had a major panic attack in 1984.  The Board notes that the examiner also stated that the Veteran had a major panic attack in 1985.  The Veteran indicated that he had been overworking himself at this the time and had a problem with the manager.  The examiner noted that he had received anti-anxiety medication for a time after this event.  The examiner noted that the Veteran was diagnosed with bipolar disorder in 2000, but when he began talking about his military sexual assault, he was diagnosed with PTSD.

The December 2013 VA examiner noted that Veteran's reported stressor occurred in July 1969.  The examiner repeated the facts noted in previous descriptions of the personal assault, including that the Veteran was forced into a car at gunpoint, raped outside of town, and had to walk back.  The Veteran also indicated that he was worried during his walk back through town as a result of race riots and shootings that had recently occurred in the area.  In contrast to the Veteran's October 2008 affidavit, the Veteran informed the December 2013 examiner that he did tell the friend who loaned him money about the trauma.  However, the Veteran maintained that he did not tell anyone else about what happened.  The December 2013 VA examiner determined that the Veteran's stressor was related to personal assault and that it was adequate to support a diagnosis of PTSD.  The examiner also stated that the Veteran's PTSD diagnosis was based on the DSM-V criteria.  The Board notes that the Veteran was also diagnosed with bipolar disorder.  The examiner noted that, while many of the Veteran's symptoms were in common for these disorders, his trauma memories were attributable to PTSD.

In her rationale, the December 2013 VA examiner stated that the reported stressor involved rape, kidnapping, robbery, and the Veteran's fear for his life as a result of his attacker's gun.  She observed that the Veteran's fear for his life also occurred during his walk through the town.  In discussing the Veteran's military records, the examiner noted the letters of commendation in the Veteran's personnel file, but also observed that the Veteran was not recommended for promotion.  She also noted the report of medical history in which the Veteran reported frequent trouble sleeping at the time of his separation examination.  The examiner concluded that there was nothing of significance in the Veteran's military records.  However, she commented that records from the Veteran's era of active service were often very sparse.  The examiner addressed the fact that the Veteran did not report his personal assault during service.  She explained that, due to the fact that the Veteran viewed his military superiors as having a role similar to his stern father, he did his job quietly as his father had taught him to do.  The examiner also stated that it is common for men who have been sexually assaulted to not tell anyone about the assault in order to avoid drawing attention to themselves.  She added that this tendency was especially common during the Veteran's era of military service.  The examiner opined that the Veteran appeared to respond to the personal assault by immersing himself in his work, and he continued with this coping method until his panic attack in 1985.

The December 2013 VA examiner noted that she agreed with Dr. B.'s statement that the Veteran's behavior was consistent with the behavior changes that can occur following a personal assault.  The examiner opined that the markers of personal assault occurred much later for the Veteran after the assault.  She noted that individuals who have experienced a sexual trauma often have issues with trust, safety, self-esteem, intimacy, and authority.  She noted that the Veteran's history showed difficulty in these areas.  She pointed to the Veteran's report that he had been on-guard and alert after the incident as well as worried that something would happen to his children.  In terms of intimacy, the examiner highlighted the Veteran's reports that he had difficulty becoming close with anyone.  The Veteran's marriage to his wife had lasted from 1974 to 1998, and the Veteran reported that their relationship had been similar to that of a brother and sister for many years.  The examiner also determined that the Veteran's self-esteem issues were shown by his discomfort with others, his tendency to keep to himself, and his struggle with authority.  

The Board finds that the December 2013 VA examiner's opinion is entitled to great probative weight.  She made a PTSD diagnosis using the DSM-V criteria, addressed the Veteran's statements regarding his stressor, and provided a detailed rationale for her conclusion based upon the evidence of record and the examination findings.

The Board acknowledges that some SSA records determined that the Veteran's responses to the MMPI-2 personality testing showed that he was exaggerating symptoms.  However, a March 2000 SSA record stated that Veteran's allegations were partially credible.  In addition, the April 2001 SSA examiner indicated that the validity of the Veteran's responses was generally satisfactory.  Moreover, the VA treatment records have not documented any issue with the Veteran's credibility in reporting symptoms.  In fact, an April 2001 VA treatment record stated that the Veteran's test results from a psychological assessment were considered reasonably valid and reflective of his present mental and emotional functioning.  Dr. B, who treated the Veteran for many years, and the December 2013 VA examiner also never reported a problem with the Veteran's credibility.

Moreover, the Board notes that the Veteran reported the assault and symptomatology prior to ever filing a claim for VA compensation benefits.  As a whole, the Board also finds that the Veteran's descriptions of the assault have largely been consistent.  The only discrepancies in his reports have been minor.

Accordingly, based on the foregoing, the Board finds that service connection is warranted for PTSD.  







ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


